O'Neil v. Building Service Employees International Union,9 Wash. 2d 507, 115 P.2d 662, 137 A.L.R. 1102, is controlling. It is in harmony with American Federation of Labor v. Swing,312 U.S. 321, 85 L. Ed. 855, 61 S. Ct. 568; Cafeteria EmployeesUnion, Local 302, v. Angelos, 320 U.S. 293, 88 L. Ed. 58,64 S. Ct. 126 (this is subsequent to Carpenters and Joiners Union ofAmerica v. Ritter's Cafe, 315 U.S. 722, 86 L. Ed. 1143,62 S. Ct. 807), and other opinions of the United States supreme court which are binding on this court. See, also, Yakima v. Gorham,200 Wash. 564, 94 P.2d 180; S  W Fine Foods v. Retail Drivers,etc. Union, Local 353, 11 Wash. 2d 262, 118 P.2d 962; Stateex rel. Lbr.  Sawmill Workers v. Superior Court, 24 Wash. 2d 314,  164 P.2d 662, and Park  Tilford Import Corp. v.International Brotherhood of Teamsters, etc., 27 Cal. 2d 599,165 P.2d 891, 162 A.L.R. 1426.
The opinions of the United States supreme court which we have heretofore followed, hold that the constitutional guaranty of freedom of speech may not be abridged by judicial policy of a state to forbid resort to peaceful persuasion through picketing. We are concluded by the opinions of the United States supreme court, the latest of which is Cafeteria Employees Union v.Angelos, supra. That case was decided subsequent to Carpentersand Joiners Union of *Page 502 America v. Ritter, supra, on which the majority opinion is based.
The judgment should be affirmed.